Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuta et al. (US 2013/0209868 A1) in view of Perego (US 2014/0255692 A1).
Claims 1-3:  Suzuta teaches an exterior material comprising a base material layer, an adhesive layer, a metal foil layer, a corrosion prevention treated layer, an adhesive resin layer and a sealant layer in the order thereof (Fig. 7, [0321]), wherein the sealant layer comprises a nucleating agent as an additive [0361].  Suzuta teaches the sealing layer also provides electrical insulating property ([0030] and [0379]).  Suzuta does not teach the nucleating agent has a chemical formula as claimed.  However, Perego teaches an electrical insulating layer comprising a nucleating agent as an additive (abstract, [0009] and [0025]); and suitable examples of the nucleating agent are listed in ([0065]-[0083]) {instant claim 2} in an amount of 0.05-10 % by weight {instant claim 3} [0085].  Suzuta and Perego are analogous art because they are from the same field of endeavor that is the electrical insulating layer material art.  It would have been 
Claims 4 and 5:  Suzuta teaches the sealant layer is a laminate composed of a multilayer film [0057].
Claim 6:  Suzuta teaches the sealant layer further comprises an acid modified polypropylene [0359].
Claim 7:  Suzata teaches the corrosion prevention treated layer comprises cerium oxide, 1-100 parts by weight of phosphoric acid or salt thereof per 100 parts by weight of cerium oxide, and a cationic polymer ([0552], [0565] and [0566]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
March 11, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785